DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-13, in the reply filed on 21 April 2022 is acknowledged.
Claims 14-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (U.S. Pub. No. 2016/0324478 A1).
Regarding claim 1, Goldstein discloses a validation method (Abstract), comprising: generating, at an ear of a user, a signal indicative of at least one of a behavior of the user, a biometric of the user, or an environmental condition of an environment of the user, and determining, based on the signal, at least one of the behavior of the user, the biometric of the user, or the environmental condition of the environment of the user ([0068]-[0070]; [0138]).
Regarding claim 2, Goldstein discloses that the determining is based exclusively on the signal (e.g., [0085]).
Regarding claim 3, Goldstein discloses generating, at the ear of the user, at least one of an audio signal, a bone conduction signal, a vibrational sound signal, an accelerometer signal, a temperature signal, a light signal, or a UV light signal ([0070]; [0079]; [0085]).
Regarding claim 4, Goldstein discloses generating the at least one of the audio signal, the bone conduction signal, the vibrational sound signal, the accelerometer signal, the temperature signal, the light signal, or the UV light signal indicative of at least one of the user swallowing; the user grinding the user's teeth; the user chewing; the user coughing; the user vomiting; the user wheezing; the user sneezing; an intoxication state of the user; a dizziness level of the user; the user's heart rate; the user's Electroencephalography (EEG) brain waves; the user's body temperature; the user's blood pressure, the user's breathing rate, the user's sweat vapor to sense volatile organic compounds to determine if the user has consumed a particular substance such as alcohol, ethanol, a medication, or other substance emitted through sweat; an ambient temperature in the environment of the user; an ambient light level in the environment of the user, an ambient ultraviolet (UV) light level in the environment of the user, or ambient music in the environment of the user ([0070]; [0078]; [0083]; [0087]; [0117]).
Regarding claim 5, Goldstein discloses determining a mental health state of the user based on ambient light level in the environment of the user and at least one of physical activity level, sleep, ECG brain waves, heart rate, heart rate variability, and ambient music in the environment of the user ([0078]-[0079]; [0165]; [0193]).
Regarding claim 13, Goldstein discloses determining that the behavior of the user is not compliant with a target behavior of the user, the method further comprising outputting, through an audio output device positioned at least partially in, on, or proximate to the ear of the user, a compliance message to evoke the target behavior in the user ([0072]).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerdes et al. (U.S. Pub. No. 2018/0154104 A1; hereinafter known as “Gerdes”).
Regarding claim 1, Gerdes discloses a validation method (Abstract), comprising: generating, at an ear of a user, a signal indicative of at least one of a behavior of the user, a biometric of the user, or an environmental condition of an environment of the user, and determining, based on the signal, at least one of the behavior of the user, the biometric of the user, or the environmental condition of the environment of the user ([0031]; [0109]; [0113]).
Regarding claim 6, Gerdes discloses communicatively coupling an ear-mountable device that generates the signal to at least one of a medical device, a sensor sticker, a wearable electronic device, or a smartphone ([0034]; [0059]); receiving at the ear-mountable device an update or alert from the at least one of the medical device, the sensor sticker, the wearable electronic device, or the smartphone, and outputting an audio update or alert to the user through an audio output device of the ear-mountable device to inform the user of a low battery, poor signal quality, a synchronization requirement, or other condition affecting the at least one of the medical device, the sensor sticker, the wearable electronic device, or the smartphone ([0121]).

Claims 1 and 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huijbregts et al. (U.S. Pub. No. 2019/0183412 A1; hereinafter known as “Huijbregts”).
Regarding claim 1, Huijbregts discloses a validation method (Abstract), comprising: generating, at an ear of a user, a signal indicative of at least one of a behavior of the user, a biometric of the user, or an environmental condition of an environment of the user, and determining, based on the signal, at least one of the behavior of the user, the biometric of the user, or the environmental condition of the environment of the user ([0042]; [0044]; [0078]-[0079]).
Regarding claim 7, Huijbregts discloses making a preliminary determination of at least one of the behavior of the user, the biometric of the user, or the environmental condition of the environment of the user; and outputting, through an audio output device positioned at least partially in, on, or proximate to the ear of the user, a query regarding the behavior of the user, the biometric of the user, or the environmental condition of the environment of the user; wherein the determining is based on both the signal and a response to the query ([0124]).
Regarding claim 8, Huijbregts discloses receiving the response to the query at an input device positioned in, on, or proximate to the ear of the user ([0091]; [0124]).  
Regarding claim 9, Huijbregts discloses receiving the response to the query at a microphone positioned in, on, or proximate to the ear of the user ([0091]).  
Regarding claim 10, Huijbregts discloses receiving the response to the query at an input device positioned remote from the ear of the user ([0077]; [0123]).  
Regarding claim 11, Huijbregts discloses receiving the response to the query at a wearable device that includes an accelerometer, the wearable device positioned on the user at a location remote from the ear of the user ([0046]; [0079]; [0088]).
Regarding claim 12, Huijbregts discloses that outputting the query comprises outputting a query regarding at least one of whether the user performed or exhibited a particular behavior, whether the user is or has been subject to a particular environmental condition, or whether the user is or has been experiencing a particular symptom associated with a particular biometric reading ([0124]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791